ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action seeking reciprocal discipline under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), based on a decision of the Colorado Supreme Court suspending respondent Christopher Daniel Leroi for 60 days and staying that suspension upon his successful completion of 2 years’ probation. See People v. Christopher Daniel Leroi, No. 14PDJ050, 2014 WL 3611753, at *1 (Colo. June 27, 2014). The Colorado stayed suspension was based on respondent’s guilty plea to one count of harassment stemming from a road rage incident in which respondent approached another driver’s car, yelled profanities at her, told her he was an off-duty cop, and gave her a false name and badge number, in violation of Rules 8.4(b) and (c) of the Colorado Rules of Professional Conduct.
The Director and respondent have entered into a stipulation in which respondent admits the allegations in the petition for disciplinary action and waives his rights under Rule 12(d), RLPR. The parties jointly recommend that the appropriate discipline is a 60-day, stayed suspension and 2 years of probation.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that:
1. Respondent Christopher Daniel Le-roi is suspended from the practice of law for a minimum of 60 days and placed on unsupervised probation for 2 years;
2. Respondent’s suspension is stayed, subject to his compliance with the following conditions of probation:
a.. Respondent shall comply with the Minnesota Rules of Professional Conduct; and
b. Respondent shall comply with all the terms and conditions of the Colorado Supreme Court’s June 27,2014, decision.
3. If respondent violates the conditions of his probation, he will be subject to revocation of probation, lifting of the stay, and active suspension from the practice of law for a minimum of 60 days, without credit for any probationary period served;
4. Respondent shall pay $900 in costs and disbursements pursuant to Rule 24, RLPR; and
5. Respondent remains on restricted status under the Rules of the Minnesota State Board of Continuing Legal Education (CLE Rules) and, as a result, he remains unable to practice law in Minnesota. See Rule 12B, CLE Rules.
BY THE COURT:
/s/Alan C. Page Associate Justice